Exhibit 10.1



 



LICENSE AGREEMENT

 

This LICENSE AGREEMENT (“Agreement”) is made and entered into as of the 1st day
of November, 2019 (the “Agreement Date”) by and between TheraCour Pharma, Inc.,
a Connecticut corporation (“Licensor”) and NanoViricides, Inc., a Nevada
corporation (“Licensee”). Licensor and Licensee are each referred to herein
individually, as a “Party” and collectively, as the “Parties.”

 

RECITALS

 

WHEREAS, Licensor owns certain drug delivery and targeting technologies (the
“Development Technologies”); and

 

WHEREAS, Licensor has historically provided services for Licensee, using the
Development Technologies for the purpose of research and development of the
treatment of certain viral infections designated by Licensee and, based on the
results of such research and development activities, Licensee has licensed the
Development Technologies for certain such viral infections; and

 

WHEREAS, Licensor performed research and development services with respect to
the treatment of varicella zoster virus-derived indications (the “Field”); and

 

WHEREAS, upon review of the results of such research and development services
with respect to the Field, Licensee has informed Licensor that Licensee desires
a license under the Licensed Technology (as defined below) in the Field and for
Licensor to continue further development activities with respect thereto, and
Licensor has agreed to grant such license and conduct such development
activities pursuant to the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
for other good and valuable consideration, the amount and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

 

1.Exclusive License.

 

(a)          Grant of License. Subject to the terms and conditions of this
Agreement, Licensor hereby grants to Licensee, except as provided in Section
2(a), an exclusive, as to all persons including Licensor and its affiliates,
customers, agents, successors and/or assigns, sublicense able, royalty-bearing
right and license under the Licensed Technology to use, promote, offer for sale,
import, export, sell and distribute Licensed Products within the Field
throughout the world (the “Territory”); provided, that the foregoing license
shall be expanded so as to include a license to make or have made Licensed
Products within the Field throughout the Territory in the event (and to the
extent)_ that the backup manufacturing rights under the Manufacturing and Supply
Agreement referred to in Section 4(b) are properly invoked by Licensee and, in
such event, such right to make and have made shall be effective only for so long
as (and to the extent that) such backup manufacturing rights are in effect.
Licensor retains all rights not granted to Licensee pursuant to this Section
1(a), including the right to make and have made the Licensed Product.

 



 

 

 

(b)               Definitions. As used herein, (i) “Licensed Technology” means
all Know-How and Patent Rights as defined in this subsection; (ii) “Know-How”
means all information, including discoveries, improvements, modifications,
processes, methods, protocols, formulas, data, inventions, know-how and trade
secrets, patentable or otherwise, but excluding any Patent Rights, that: (A) is
necessary or reasonably useful to use, promote, offer for sale, import, export,
sell and distribute Licensed Products within the Field throughout the Territory
and (B) that is controlled by Licensor during the Term; (iii) “Patent Rights”
means the patents listed in Schedule A and including in each case all reissues,
divisions, continuations, continuations-in-part, reexaminations, foreign
counterparts or extensions thereof; (iv) “Licensed Products” means any products,
including all forms, dosages and formulations, that consist of, incorporate or
contain any Know-How, or the manufacture, sale or use of which without a license
from Licensor would infringe at least one claim of the Patent Rights.

 

2.Development.

 

(a)               Development Activities.

 

(i)                 As partial consideration for the grant of the licenses
pursuant to Section 1, Licensee hereby agrees that Licensor shall have the sole
and exclusive right (even as to Licensee) to conduct, for Licensee, the
following activities (clauses (A) and (B) together, the “Development
Activities”): (A) the research and development of chemical synthetic pathways,
unit processes, unit operations, and analytical tests for characterization of
materials and the research and development of all other processes and
specifications necessary for the manufacture of Licensed Product; (B) the
performance (or arranging to perform through qualified third parties) of all
chemical, production, and synthetic development for laboratory and other
non-clinical studies and clinical trials for the Licensed Product, including the
production, manufacture, and distribution of supplies for use in all such
studies and trials (including placebos and comparators) related to the Licensed
Product, from pre-clinical development studies through Phase I, Phase II and
Phase III studies. Licensor hereby agrees to use commercially reasonable efforts
to perform the Development Activities. For purposes of this Section,
“commercially reasonable efforts” (i) shall mean the diligent, good faith
efforts, and commitment of resources (including the payment of costs, fees and
expenses) that are consistent with general practices and standards used by
Persons in the nanomedicines industry of similar size and with similar resources
of Licensor as of the relevant time, and operating wholly within the United
States of America, taking into account all scientific, commercial and other
relevant factors, that such Persons would normally use to accomplish a similar
objective, it being expressly understood and acknowledged that external
commercial, scientific, regulatory or other factors may prevent achievement of
certain goals and results, despite commercially reasonable efforts by Licensor.

 

(ii)              Except as explicitly provided herein, Licensor specifically
disclaims any representations or warranties. In addition, Licensor specifically
disclaims any guarantee that the Development Activities will be successful, in
whole or in part. The failure of Licensor to successfully develop a Licensed
Product shall not constitute a breach by Licensor of any representation or
warranty or its obligations under this Section 2. Licensor does not make any
representation or warranty or guaranty that the Development Activities will be
sufficient for the successful development of any Licensed Product. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH HEREIN, LICENSOR MAKES NO REPRESENTATIONS AND
EXTENDS NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH
RESPECT TO THE DEVELOPMENT ACTIVITIES, ANY LICENSED PRODUCT OR LICENSOR’S
INTELLECTUAL PROPERTY, INCLUDING, BUT NOT LIMITED TO, WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, VALIDITY OF LICENSOR
INTELLECTUAL PROPERTY, WHETHER PATENTED OR UNPATENTED, OR NON-INFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES.

 



 2 

 

 

(b)               Payment for Development Activities.

 

(i)                 As payment for the Development Activities, Licensee shall
pay Licensor all of Licensor’s direct costs and indirect costs incurred by
Licensor in connection therewith, plus thirty percent (30%) of the total of
direct plus indirect costs (“Development Costs”). Direct costs shall include all
salaries and wages including all payroll taxes, workers compensation premiums,
employee benefits, consultants providing services directly related to the
development of the licensed product(s), lab supplies and chemicals, and
reasonable and customary charges for items such as future hazardous materials
disposal according to local law and regulations. The costs may also include the
costs for protection of all intellectual property rights related to and/or other
costs arising from the Development Activities, including other legal costs. In
addition, to the extent not paid pursuant to prior agreements, the following
monthly amounts of expenses may be included in the Development Costs with no
need for a voucher: Office Supplies ($500), Travel and Entertainment ($500),
External Consultants ($500), and Miscellaneous Expenses ($500) as pursuant to
prior agreement and not in addition. Notwithstanding the foregoing, salaries,
benefits and other compensatory payments to Dr. Jayant Tatake and Dr. Anil Diwan
(without duplication of amounts paid by Licensee to Dr. Diwan directly) from
Licensor shall be included as Development Costs without the 30% mark-up, and
such salaries, benefits and other payments shall be reimbursed in full by
Licensee as provided above.

 

(ii)              Before Development Activities begin, Licensee will pay
Licensor a deposit of the estimated Development Costs for the first two months
of Development Activities, as mutually determined in good faith by the Parties
(such deposit, as adjusted pursuant to this Agreement, the “Deposit”). On or
before the tenth (10th) business day of each calendar month, Licensor shall
provide an invoice of actual Development Costs for the immediately preceding
month (an “Invoice”). Within thirty (30) days after receipt by Licensee of each
Invoice, Licensee shall pay Licensor the Development Costs covered by such
Invoice. Licensor may, but is not required to, use the Deposit to pay any
Invoice that is not timely paid, and Licensor may waive any obligation to pay
such Deposit from time to time in its discretion.

 



 3 

 

 

(iii)            Without limitation of any other remedy of Licensor, if payment
of any amount reflected on any Invoice or Reconciliation as due to one Party or
the other is not made within ninety (90) days after the due date thereof, such
payment will be calculated to include interest on the overdue amount at the rate
of one percent (1%) per month that such amount remains outstanding or the
highest rate permitted by law, whichever is lower, until such amount is paid in
full.

 

(iv)             On or before the tenth (10th) business day of each calendar
quarter, Licensor shall submit to Licensee a reconciliation of the Deposit with
the amount of Development Costs for the immediately preceding available two
months (“Reconciliation”). In the event that any Reconciliation reflects that
actual Development Costs for the preceding two (2) months exceeded the then
current amount of the Deposit, Licensee shall pay such shortfall to Licensor
within thirty (30) days after Licensee’s receipt of such Reconciliation. In the
event that any Reconciliation reflects that actual Development Costs for the
preceding two months were less than the then current amount of the Deposit,
Licensor shall return the excess to Licensee within thirty (30) days after
Licensee’s receipt of such Reconciliation; provided, that the Parties may
instead agree that such amounts shall be credited against future Invoices.

 

(c)                  Ownership of Developments. Licensor shall, during the Term,
promptly inform Licensee as to all Developments (as defined below). In addition,
Licensee shall, during the Term, promptly inform Licensor as to all Developments
resulting from the exercise of its rights hereunder. As used herein,
“Developments” means all information, discoveries, improvements, modifications,
processes, methods, protocols, formulas, data, inventions, know-how and trade
secrets, patentable or otherwise, that, as applicable: (i) are conceived,
discovered, invented, developed, created, made, generated or reduced to practice
by Licensor (alone or with others) in the performance of the Development
Activities and are necessary or reasonably useful in the practice of the rights
granted pursuant to Section 1(a), or (ii) are conceived, discovered, invented,
developed, created, made, generated or reduced to practice by Licensee (alone or
with others) in the exercise of the rights granted pursuant to Section 1(a) and
are necessary or reasonably useful in the practice of the Know-How or the
disclosed in the Patent Rights.

 

(d)                  Disclosure. All Developments will be disclosed to the other
Party before they are publicly disclosed. In the event that Licensor deems any
Developments to be patentable, Licensor may cause patent applications to be
filed in any jurisdictions it chooses. Licensee shall reasonably cooperate with
Licensor to assist as Licensor may reasonably deem necessary or useful in the
prosecution of the applications or to further evidence the assignment thereof
pursuant to this Section 2. Licensee represents and warrants that all of its
agreements with contractors, agents, representatives, and employees operate to
assign all Developments to Licensee, which by operation of this Section are
hereby assigned to Licensor.

 

(e)                  Transfer of Data. Without limitation of the remaining
provisions of this Section 2, Licensor will be entitled to (i) receive (upon
Licensor’s request), keep and use for regulatory and commercialization purposes
all clinical protocols, registration applications, and other substantive
regulatory documents including, but not limited to, all toxicological and
clinical data and (ii) access and reference all regulatory dossiers and filings,
produced by or for Licensee pertaining to a Licensed Product. For clarity,
Licensee shall provide to Licensor all Licensee data, and Licensor (including
its affiliates and sublicensees) will have the non-exclusive right to use such
data for development and regulatory purposes outside of the Field and all other
licensed fields under existing license agreements between the Parties.

 



 4 

 

 

(f)                   Milestones. Licensee shall develop Licensed Products
according to the following schedule (each bullet point below constituting a
“Milestone”):

 

(i)            Milestone 1. Licensee shall obtain the grant of the approval of
Licensee’s Investigational New Drug (IND) Application by the Food and Drug
Administration (“FDA”) for at least one Licensed Product within the Field on or
before twenty-four (24) months from the Effective Date of this Agreement;

 

(ii)           Milestone 2. Licensee shall complete (i.e., dosing of final
patient and data lock) Phase I Clinical Trials for at least one Licensed Product
within the Field on or before twelve (12) months from the date of the FDA’s
acceptance of the IND;

 

(iii)          Milestone 3. Licensee shall complete (i.e., dosing of final
patient and data lock) Phase II Clinical Trials for at least one Licensed
Product within the Field on or before twenty-four (24) months from the
completion of Phase I; and

 

(iv)          Milestone 4. Licensee shall complete (i.e., dosing of final
patient and data lock) Phase III Clinical Trials for at least one Licensed
Product within the Field on or before thirty-six (36) months from the completion
of Phase II.

 

(g)               Commercially Reasonable Efforts. Licensee shall use
commercially reasonable efforts to research, develop and commercialize the
Licensed Products within the Field. Without limitation of the foregoing,
Licensee shall use commercially reasonable efforts to complete the Phase I
Clinical Trials as promptly as practicable after the Effective Date. However, it
is expressly understood and agreed that Licensee shall have no obligation to
continue clinical trials beyond Milestone 2 if Licensee provides thirty (30)
days’ prior written notice of termination of this Agreement to Licensor at any
time within ninety (90) days of achieving Milestone 2. If at any period during
the Term (i) prior to the granting of FDA approval for the marketing and sale of
at least one Licensed Product in the Field, Licensee ceases to pursue, or fails
to continuously use commercially reasonable efforts to obtain, such FDA approval
for a period of twenty-four (24) consecutive months or (ii) fails to meet any
Milestone in a timely fashion other than as a direct result of circumstances
beyond Licensee’s reasonable control then Licensor may, at its option, terminate
this Agreement as further specified in Section 10. If any circumstance beyond
Licensee’s reasonable control occurs as contemplated by the preceding sentence,
Licensee shall notify Licensor in writing of such as soon as reasonably
practical, and shall promptly undertake and continue diligently all reasonable
efforts necessary to cure such circumstances or to perform its obligations in
spite of the ongoing circumstances. For the avoidance of doubt, failure of the
Licensee to have access to sufficient capital to fulfill its obligations under
this Agreement is not to be considered a circumstance beyond Licensee’s
reasonable control.

 



 5 

 

 

(h)               Development Committee. If during the Term, Anil Diwan, PhD no
longer serves as an executive officer or a member of the Board of Directors of
Licensee, the Parties shall, within ten (10) days after such date, form a joint
development committee (the “Committee”) to assist in the oversight of the
research and development of the Licensed Products under this Agreement. The
Committee shall be comprised of one (1) member from each of the Parties provided
that Dr. Diwan or a substitute reasonably acceptable to the Parties is required
to be the representative of Licensor. The Committee shall meet regularly (but in
no event less than quarterly) at such times and locations and in a manner as
shall be mutually agreed by the Parties; provided, that the Committee shall not
be required to meet in person. The Parties agree that the representatives shall
use good faith efforts to facilitate the exchange of information relating to the
research, development and commercialization of the Licensed Products and any
Developments. At least ten (10) days prior to each meeting of the Committee,
Licensee shall provide a written report to the Committee members concerning its
progress with respect to its activities hereunder.

 

3.Consideration.

 

(a)            Milestone Consideration. Licensee shall provide the following
consideration to Licensor based on Licensee’s achievement of the Milestones
(whether achieved before or after the dates specified therefor):

 

(i)                 No later than thirty (30) days after the achievement of
Milestone 1, Licensee shall issue to Licensor Seventy-Five Thousand (75,000)
shares of Licensee’s Series A Convertible Preferred Stock, par value $0.001 per
share (the “Milestone Shares”) (as such number of shares is adjusted for stock
splits, combinations, divisions and other recapitalization events);

 

(ii)              No later than five (5) business days after the achievement of
Milestone 2, Licensee shall pay to Licensor the cash amount of One Million Five
Hundred Thousand Dollars ($1,500,000.00);

 

(iii)            No later than five (5) business days after the achievement of
Milestone 3, Licensee shall pay to Licensor the cash amount of Two Million Five
Hundred Thousand Dollars ($2,500,000.00); and

 

(iv)             No later than six (6) months after the achievement of Milestone
4, Licensee shall pay to Licensor the cash amount of Five Million Dollars
($5,000,000.00).

 

All milestone payments are non-creditable and non-refundable and shall be
payable upon the initial achievement of such Milestone and no amounts shall be
due hereunder for subsequent or repeated achievement of such milestone for the
same indication. Milestones and Milestone Consideration are separately
determined for individual products and for additional indications of the same
product.

 



 6 

 

 

(b)               Royalties and Sublicense Income. Licensee shall pay to
Licensor a royalty of (i) fifteen percent (15%) on Net Sales (as defined below)
of Licensed Products and (ii) fifteen percent (15%) of all Sublicense Income.
“Net Sales” shall mean the gross amounts invoiced by Licensee or its affiliates
or any sublicensee on sales or other transfers of Licensed Products less the
following deductions, provided no deduction shall be duplicative of another
deduction used to determine Net Sales, to the extent accrued, paid or allowed in
accordance with U.S. generally accepted accounting principles:

 

(i)                 Normal and customary cash discounts and quantity discounts;

 

(ii)              Sales and excise taxes, customs and any other taxes, all to
the extent added to the sale price and paid directly with respect to the
production, sale or delivery of Licensed Products and not refundable in
accordance with applicable law (but not including taxes assessed against the
income derived from such sale);

 

(iii)            Freight, insurance and other transportation charges to the
extent added to the sales price of the Licensed Products and actually allowed or
paid, and set forth separately as such in the total amount invoiced;

 

(iv)             Amounts repaid or credited by reason of returns, recalls and
returned goods allowances;

 

(v)               Amounts repaid or credited by reason of normal and customary
retroactive corrections, including price adjustments (including those on
customer inventories following price changes) and corrections for billing errors
or shipping errors; and

 

(vi)             Normal and customary chargebacks, billbacks, rebates,
administrative fees, any other allowances actually granted or allowed to any
Person, including group purchasing organizations, managed health care
organizations and to governments, including their agencies, or to trade
customers, in each case that are not affiliates of Licensee, and that are
directly attributable to the sale of the Licensed Products.

 

No deductions shall be made for commissions paid to individuals whether they are
with independent sales agencies or regularly employed by Licensee, and/or its
affiliates and on its or their payroll, or for cost of collections. A Licensed
Product shall be considered “sold” when billed out or invoiced. Sale or transfer
to an affiliate for re-sale by such affiliate shall not be considered a sale for
the purpose of this provision if such affiliate is not the end user, but the
resale by such affiliate to a third party shall be a sale for such purposes.

 

“Sublicense Income” means all payments or income received by Licensee or its
affiliates in consideration of a sublicense or similar right with respect to the
Licensed Technology and/or the Licensed Products or any other agreement
providing for a right to obtain a sublicense or similar right, including upfront
payments and milestone payments, and including (a) consideration received for
purchase of equity in Licensee or its affiliates, if related to granting a
sublicense, (b) the purchase of any debt instruments in Licensee or its
affiliates, if related to granting a sublicense, and (c) bona fide payments made
in consideration for future research, development, manufacturing, co-promotion,
consulting or other services provided by Licensee or its affiliates related to
the Licensed Products, but specifically excluding (x) royalties on the sale or
distribution of Licensed Products (or, in the case of a profit-sharing
arrangement, net profits and/or revenue sharing payments that are comprised by
the profit-sharing arrangement; provided, that such amounts are treated as Net
Sales).

 



 7 

 

 

(c)               Payment of Royalties and Sublicense Income.

 

(i)                 All payments of royalties under Section 3(b) shall be paid
on a quarterly basis within thirty (30) days following the end of each calendar
quarter (or portion thereof) during the Term in which the applicable Net Sale of
Licensed Products occurs. All payments of Sublicense Income under Section 3(b)
shall be paid within thirty (30) days following Licensor’s receipt thereof.
Payments made within this thirty (30) day period shall be deemed timely. Each
payment shall be accompanied by a written report specifying in reasonable detail
the calculation of such payment including, for royalties, a summary of the
number, description and aggregate sales of all Licensed Products made and the
royalty payable thereon, including a description of any offsets or credits
deducted from such sales, on a Licensed Product-by-Licensed Product and
country-by-country basis during the relevant calendar quarter.

 

(ii)              Royalties shall be payable by Licensee, on a Licensed
Product-by-Licensed Product and country-by-country basis, from the Effective
Date until the later to occur of (A) the tenth (10th) anniversary of the date of
first commercial sale of such Licensed Product, (B) the last to expire Patent
(including extensions thereof) with a Valid Claim directed to the Licensed
Product, or (C) the expiration of all regulatory exclusivities for the Licensed
Product. “Valid Claim” means (x) a claim of an issued, unexpired patent within
the Patents that has not been revoked, disclaimed, abandoned or held invalid or
unenforceable by a court or other body of competent jurisdiction pursuant to an
unappealable, final decision and (y) a claim of a pending patent application
that has not been abandoned, finally rejected or expired without the possibility
of appeal or refiling and that has not been pending for more than ten (10) years
from its filing date.

 

(iii)            Licensee agrees to keep and maintain such records as it
normally generates in the ordinary course of its business for a period of five
(5) years showing the sale, use, and other disposition of Licensed Products sold
or otherwise disposed of under the license herein granted. Such records shall be
kept in sufficient detail to enable the royalties payable hereunder to be
determined. Licensee further agrees to permit its books and records to be
examined by an independent certified public accountant selected by Licensor, at
ordinary business hours with reasonable prior notice to Licensee and consent by
Licensee (not to be unreasonably withheld or delayed), and not more than once
per year. Such examination is to be made under appropriate confidentiality
restrictions, at the expense of Licensor, except in the event that the results
of the audit reveal an underreporting of royalties due Licensor of five percent
(5%) or more in any calendar year, then the audit costs shall be paid by
Licensee.

 



 8 

 

 

(iv)             In the event any payment due under this Agreement is not made
when due, the payment shall accrue interest at a rate of one and one-half
percent (1.5%) per month for the period from the due date for payment until the
date of actual payment; provided, however, that in no event shall such rate
exceed the maximum applicable legal annual interest rate. The payment of such
interest shall not limit Licensor from exercising any other rights it may have
as a consequence of the lateness of any payment.

 

4.Commercial Manufacture and Supply Agreement.

 

(a)               Manufacture Rights. With respect to the commercial supply and
manufacture of the Licensed Products, it is currently anticipated that, subject
to meeting commercially reasonable terms for quality, timing, and cost, Licensor
shall be the exclusive manufacturer and supplier thereof and, accordingly,
Licensee is not being granted any right to make or have made any Licensed
Products. Accordingly, if Licensee desires to proceed with commercialization of
any Licensed Product, the Parties will enter into a manufacturing and supply
agreement for the commercial manufacture and supply of the applicable Licensed
Product by Licensor to Licensee in accordance with the provisions of this
Section 4 (each, a “Manufacturing and Supply Agreement”).

 

(b)               Terms of Manufacturing and Supply Agreement. Each
Manufacturing and Supply Agreement shall include at least the following terms:
(i) pricing at a cost-plus pricing schedule, with the “plus” being a market rate
based on then-current industry standards, and subject to an annual escalator
based on PPI and industry standards and norms at the time of manufacture, (ii)
customary backup manufacturing rights, which will explicitly provide for such
rights to apply in favor of the Licensee based on customary trigger events, and
with customary cure periods and other conditions, as would be applicable for
similarly situated companies in the relevant industry and (iii) such other
commercially reasonable terms regarding forecasting, delivery, specifications,
payment terms, inspection of products, warranties, quality assurance matters,
mutual indemnifications, limitations on party liability and related terms
customarily set out in manufacturing agreements within the industry as the
Parties shall agree. Any disputes regarding the terms of any such manufacturing
and supply agreement shall be resolved in accordance with Section 11(l).

 

5.Term of Agreement. The term of this Agreement (the “Term”) shall begin on the
Effective Date and shall extend for the later of (a) so long as royalties are
payable pursuant to this Agreement anywhere in the Territory, or (b) so long as
Development Work in the Field is continued pursuant to this Agreement, unless
earlier terminated in accordance with Section 10.

 

6.Representations and Warranties.

 

(a)               Licensor’s Representations and Warranties. Licensor hereby
represents and warrants to Licensee that (i) the execution, delivery, and
performance of this Agreement has been authorized by all necessary corporate
action, on the part of Licensor, (ii) the execution and performance of this
Agreement does not violate or conflict in any material respect with the terms of
any other agreement, arrangement or understanding by which Licensor is bound and
no consent or approval is necessary on the part of Licensor for the execution,
delivery and performance of this Agreement, and (iii) the manufacture, use or
sale of the Licensed Products does not, to Licensor’s knowledge, infringe or
otherwise violate the intellectual property rights of any other person or
entity.

 



 9 

 

 

(b)               Licensee’s Representations and Warranties. Licensee hereby
represents and warrants to Licensor that (i) the execution, delivery, and
performance of this Agreement has been authorized by all necessary corporate
action on the part of Licensee and (ii) the execution and performance of this
Agreement does not violate or conflict in any material respect with the terms of
any other agreement, arrangement or understanding by which Licensee is bound and
no consent or approval is necessary on the part of Licensee for the execution,
delivery and performance of this Agreement.

 

7.Indemnification.

 

(a)               Indemnification by Licensee. Licensee shall indemnify, defend
and hold harmless Licensor from and against any and all third-party liabilities,
damages, claims, deficiencies, costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel (collectively, a
“Licensor Loss”), to the extent caused by Licensee’s research, development,
commercialization, manufacture, sale or distribution of the Licensed Products or
any breach or violation by Licensee of any of its material representations,
warranties, covenants or agreements contained in this Agreement; but excluding
any Licensor Loss caused by any breach by Licensor of any of its covenants,
representations and warranties contained in this Agreement. Notwithstanding
anything to the contrary in this Section 7(a), Licensee shall not be liable for
any Licensor Loss to the extent that the same arises as a result of the gross
negligence or willful misconduct of the Licensor.

 

(b)               Indemnification by Licensor. Licensor shall indemnify, defend
and hold harmless Licensee from and against any and all third-party liabilities,
damages, claims, deficiencies, costs and expenses, including, without
limitation, reasonable fees and disbursements of counsel (collectively, a
“Licensee Loss”) to the extent caused by any breach or violation by Licensor of
any of its material representations, warranties, covenants or agreements
contained in this Agreement; but excluding any Licensee Loss caused by any
breach by Licensee of any of its covenants, representations and warranties
contained in this Agreement. The indemnity obligations of Licensor shall not
extend beyond the date that is one year from the Effective Date. Notwithstanding
anything to the contrary in this Section 7(b), Licensor shall not be liable for
any Licensee Loss to the extent that the same arises as a result of the gross
negligence or willful misconduct of the Licensee.

 

(c)               Indemnity Procedure. The obligations and liabilities of
Licensor and Licensee in connection with their respective indemnities pursuant
to this Section 7, resulting from any claim or other assertion of liability by a
third party (a “Third Party Claim”), shall be subject to the following terms and
conditions:

 



 10 

 

 

(i)                 The Party seeking indemnification under this Section 7 (the
“Indemnified Person”) must give the Party from whom indemnification is sought
(the “Indemnifying Person”) written notice of any Third Party Claim that is
asserted against, imposed upon or incurred by the Indemnified Person and that
may give rise to liability of the Indemnifying Person pursuant to this Section 7
stating (to the extent known or reasonably anticipated) the nature and basis of
such Third Party Claim and the amount thereof; provided that the failure to give
such notice shall not affect the rights of the Indemnified Person hereunder
except to the extent that the Indemnifying Person shall have been actually
prejudiced by reason of such failure.

 

(ii)              Subject to Section 7(c)(iii) below, if the Indemnifying Person
assumes responsibility for all indemnifiable Losses arising out of such Third
Party Claim, then the Indemnifying Person shall have the right to undertake, by
counsel or other representatives of its own choosing (which shall be reasonably
satisfactory to the Indemnified Person) the defense of such Third Party Claim at
the Indemnifying Person’s sole risk and expense; provided, that the Indemnifying
Person shall assume such defense within thirty (30) days after receipt of the
written notice pursuant to Section 7(c)(iii) and provided, further, that the
Indemnified Person shall in such event have the right to participate in such
defense but legal and other defense costs incurred by the Indemnified Party
shall be the Indemnified Party’s responsibility after the assumption of control
of the defense by the Indemnifying Party.

 

(iii)            In the event that (i) the Indemnifying Person shall elect not
to undertake such defense; (ii) the Indemnifying Person shall fail to undertake
to defend such Third Party Claim, or diligently pursue or maintain such defense,
within a reasonable time after notice from the Indemnified Person of such Third
Party Claim; (iii) it could reasonably be expected that such Third Party Claim
may materially and adversely affect the Indemnified Person other than as solely
a result of money damages or other money payments; or (iv) the Indemnified
Person reasonably concludes that the Indemnifying Person and Indemnified Person
have conflicting interests with respect to such Third Party Claim, then the
Indemnified Person (upon further written notice to the Indemnifying Person)
shall have the right to undertake the defense, compromise and/or settlement of
such Third Party Claim, by counsel or other representatives of its own choosing,
on behalf of and for the sole account and risk of the Indemnifying Person.  In
the event that the Indemnified Person undertakes the defense of a Third Party
Claim under this Section 7, the Indemnifying Person shall pay to the Indemnified
Person, in addition to all other amounts required to be paid hereunder, the
reasonable costs and expenses (including reasonable attorneys’ fees) incurred by
the Indemnified Person in connection with the defense, compromise and/or
settlement thereof as and when such costs and expenses are so incurred.

 

(d)               Anything in this Section 7 to the contrary notwithstanding,
the Indemnifying Person shall not, without the Indemnified Person’s written
consent, settle or compromise any Third Party Claim or consent to the entry of
any order unless (i) the Indemnifying Person agrees in writing to pay the
amounts payable pursuant to such settlement, compromise or order as provided in
this Agreement, (ii) such settlement, compromise or order includes as an
unconditional term thereof the giving by the claimant or the plaintiff to the
Indemnified Person of an irrevocable release from all liability in respect of
such Third Party Claim in form and substance reasonably satisfactory to the
Indemnified Person, and (iii) such settlement, compromise or order does not
impose any injunctive relief or operational restrictions on the Indemnified
Person, or admit to any wrongdoing by or on behalf of the Indemnified Party.

 



 11 

 

 

(e)               Licensee will include Licensor as an additional insured on any
and all product liability insurance coverage that it obtains with respect to the
research, development or commercialization of any Licensed Products.

 

8.No Liability for Consequential or Punitive Damages. Except as to a Party’s
liability under Section 7 or in the case of a breach by such Party of its
obligations pursuant to Section 9(b), no Party hereto shall be liable for any
indirect, special, consequential or punitive damages under this Agreement, even
if it has been alerted to the possibility of such damages.

 

9.Prosecuting Infringement Actions; Confidentiality.

 

(a)               Infringements. In the event either Party becomes aware of a
product that infringes or potentially infringes the Patents, said Party shall
promptly notify the other Party in writing within two (2) business days.
Licensor shall have the right, but not the obligation to prosecute any
infringement of the Patents. Licensee shall cooperate to the full extent
reasonably requested by Licensor in all legal actions initiated by Licensor.
Such cooperation shall include without limitation the naming of Licensee as a
party in interest and the submission of affidavits and testimony. Licensor may,
at its sole option and in its reasonable discretion, decline to prosecute any
infringers of the Patents if Licensor deems it appropriate to do so. Licensor
shall inform Licensee in writing of any decision not to prosecute an infringer
of the Patents. In the event that Licensor shall decline to prosecute an
infringer, Licensee may, after receiving Licensor’s express written consent,
prosecute such infringer, and Licensor shall cooperate to the full extent
reasonably requested by Licensee in such action, including without limitation
the naming of Licensor as a party in interest and the submission of affidavits
and testimony.

 

(b)               Confidentiality.

 

(i)                 “Confidential Information” means any and all confidential
and/or proprietary knowledge, data or information of a Party, regardless of
whether any of the foregoing are marked “confidential” or “proprietary” or
communicated to the other by the disclosing Party in oral, written, graphic, or
electronic form. By way of illustration but not limitation, “Confidential
Information” includes a Party’s trade secrets, know-how, improvements,
developments, designs and techniques, ideas, theories, hypotheses, conjectures,
postulates, premises, inventions, discoveries, processes, machines, articles of
manufacture, compositions of matter, applications or uses, methods of use,
chemistries, chemical substances including small chemicals, polymeric and
nanomaterial substances, chemical structures and modifications including small
chemicals, polymers and nanomaterials, methods of manufacture, methods of
quality control and quality assurance, analytical methods, techniques, and
technologies, chemical synthesis pathways and processes, work-up and
purification processes, composition and formulation processes and formulations,
chemical process control, worksheets, process plans, characterization of
substances, scale-up methodology and practices, techniques, data, draft
procedures, standard operating procedures (SOPs), protocols, implementations,
manufacturing facility design and practices, c-GMP-like and c-GMP methods and
implementations, information regarding development of pharmaceuticals,
laboratory procedures and know-how including designs and techniques,
mathematical formulas, bioinformatics know-how, including methods of design and
criteria of design and of selection of chemicals for a target, informatics
know-how including process models, use-cases, software architecture and design,
design patterns and modifications thereof, source and object codes, data,
programs, mask works, images, trademarks whether registered or not, other works
of authorship, other modifications, and information, strategies and plans for
research, design and development, new products, marketing and selling, business
plans, research proposals, grant proposals, contract proposals, third party
proposals, quotes and proposals received from third parties, budgets and
unpublished financial information or financial statements, pricing strategies,
licenses, prices and costs, suppliers and customers, information regarding the
skills and compensation of other service providers (including employees,
consultants, and other persons or firms) of a Party and all inventions,
know-how, trade secrets, methods, concepts or ideas used in or reasonably
related to the business of a Party.

 



 12 

 

 

(ii)              Each Party shall (A) maintain in confidence Confidential
Information of the other Party using not less than the efforts such Party uses
to maintain in confidence other proprietary information of similar kind and
value; (B) not disclose such Confidential Information to any other Person
without the prior written consent of the other Party; and (C) not use such
Confidential Information for any purpose except those expressly permitted by
this Agreement or otherwise as necessary to perform its obligations under this
Agreement. The obligations in this Section 9(b) shall survive during the Term
and for a period of ten (10) years thereafter; provided, that as to any
information that qualifies as a trade secret under applicable law, such
obligations shall survive for such longer period as such information continues
to qualify as such.

 

(iii)            The obligations in this Section 9 shall not apply with respect
to a Party and to any portion of the Confidential Information received from the
other Party that the Party can show by competent proof: (a) is now, or hereafter
becomes, through no fault of the Party, known or available to the public; (b)
was known to the Party, without any obligation to keep it confidential or any
restriction on its use, prior to disclosure by the other Party; (c) is
subsequently disclosed to the Party by a Person lawfully in possession thereof
and without any obligation to keep it confidential or any restriction on its
use; or (d) is independently discovered or developed by the Party without
reference to or the use of Confidential Information of the other Party, as
evidenced by the receiving Party’s written records.

 

(iv)             Either Party may disclose Confidential Information of the other
to the extent (and only to the extent) such disclosure is reasonably necessary
in the following instances: (A) filing or prosecuting (including defending
before patent agencies) of patents as contemplated under this Agreement; (B)
performing obligations under this Agreement; (C) prosecuting or defending
litigation or otherwise establishing or enforcing rights or obligations pursuant
to this Agreement; (D) complying with applicable governmental laws and with
judicial process, if in the reasonable opinion of the receiving Party’s counsel,
such disclosure is necessary for such compliance; and (E) if and to the extent
required by applicable law, regulation, or order of a court or governmental
agency of competent jurisdiction. If and whenever any such Confidential
Information is disclosed in accordance with this Section 9, the Party making the
disclosure shall provide written notice in advance of the disclosure to the
extent reasonably possible and cooperate with the other Party at the other
Party’s request and expense in seeking any protective orders, confidential
treatment or the like, and such disclosure shall not cause any such information
to cease to be Confidential Information unavoidably enters the public domain.

 



 13 

 

 

(v)               Neither Party shall disclose the existence, terms or
expiration or termination of this Agreement to any person without the consent of
the other Party. Notwithstanding the foregoing, either Party may disclose the
terms of this Agreement without such consent (A) to its legal and accounting
representatives; (B) to government agencies with authority over such Party that
request to review this Agreement in connection with a review, audit or
investigation of the operations of such Party by such agency (and provided that
review of the terms of this Agreement are reasonably pertinent to such review,
audit or investigation); (C) if required by applicable law, regulation, or an
order of a court or governmental agency of competent jurisdiction; and (D) to an
entity (and its financial consultants) with which a Party is in discussions to
merge or which a Party may acquire or be acquired by or with respect to
diligence investigations conducted by such entity or any other investor, lender,
partner or collaborator; provided that, in each of the foregoing cases, the
receiving party is subject to confidentiality obligations no less restrictive
than those set forth in this Section 9.

 

(vi)             Nothing contained in this Section 9 shall restrict Licensor’s
exercise of its rights under Section 2(e) or Section 10.

 

10.Termination.

 

(a)               Termination. In addition to the termination events specified
in Section 2(g), this Agreement may be terminated prior to the expiration of the
Term hereof as specified in this Section 10.

 

(i)                 Termination by Licensor. Licensor may terminate this
Agreement upon written notice to Licensee if Licensee commits a material breach
of this Agreement or fails to timely meet any Milestone in Section 2(f) and
fails to cure said material breach or to meet such milestone within ninety (90)
days of written notice by Licensor.

 

(ii)              Termination for Bankruptcy or Receivership . Either Party may
terminate this Agreement immediately upon delivery of written notice to the
other Party (a) upon the institution by or against the other Party of
insolvency, receivership or bankruptcy proceedings or any other proceedings for
the settlement of the other Party’s debts, provided, however, with respect to
involuntary proceedings, that such proceedings are not dismissed within one
hundred twenty (120) days after commencement; (b) upon the other Party’s making
an assignment for the benefit of creditors; or (c) upon the other Party’s
dissolution or adoption of a plan of complete liquidation.

 



 14 

 

 

(iii)            Bankruptcy of Licensor. It is the express intent of the Parties
that the licenses granted under this Agreement are, and will otherwise be deemed
to be, licenses of rights to intellectual property as set forth in Section
365(n) of Chapter 11 of Title 11 of the United States Code 11 U.S.C. §§101-1330
(the “Bankruptcy Code”), and that all of the Patent(s) constitute “intellectual
property” under Section 365(n) of the Bankruptcy Code.

 

(iv)             Effect of Expiration or Termination.

 

(1)               Upon the expiration or earlier termination of this Agreement,
all licenses granted to Licensee under this Agreement shall terminate. The
following provisions shall survive any expiration or termination of this
Agreement: Section (2)(a)(ii), Section 2(c), Section 2(d), Section 2(e), Section
6, Section 7, Section 8, Section 9(b), Section 10(a)(iv), Section 10(a)(v) and
Section 11. In addition, Section 9(b) shall survive in accordance with the
provisions of Section 9(b)(ii).

 

(2)               Expiration or termination of this Agreement shall not relieve
the Parties of any liability that accrued hereunder prior to the effective date
of such expiration or termination nor preclude either Party from pursuing all
rights and remedies it may have hereunder or at law or in equity with respect to
any breach of this Agreement nor prejudice either Party’s right to obtain
performance of any obligation. Upon expiration or termination of this Agreement
for any reason, each Party shall immediately return to the other Party or delete
or destroy all relevant records and materials in such Party’s possession or
control containing any Confidential Information disclosed by the other Party;
provided that such Party may keep one copy of such materials for archival
purposes only subject to continuing confidentiality obligations.

 

(3)               In the event of a termination of this Agreement under Section
2(g) or a termination by Licensor pursuant to Section 10(a)(i), or termination
by Licensor under Section 10(a)(ii) due to the institution of proceedings of
insolvency, receivership, or bankruptcy against the Licensee, Licensee shall
upon the request of Licensor, (i) assign and transfer to Licensor or its
designee all of Licensee’s rights, title, and interests in and to all clinical
study agreements, manufacturing and supply agreements, and distribution
agreements (to the extent assignable and not cancelled), confidentiality and
other agreements, data and other know-how (including commercial information) in
Licensee’s control, in each case, relating to the Licensed Products and that are
necessary or useful for the research, development or commercialization of the
Licensed Products, (ii) disclose to Licensor or its designee all documents,
records, and materials related to the Licensed Products that are controlled by
Licensee or that Licensee is able to obtain using reasonable efforts, and that
embody the foregoing; (iii) assign and transfer to Licensor or its designee all
of Licensee’s rights, title, and interests in and to any promotional materials,
training materials, medical education materials, packaging and labeling, and all
other literature or other information related solely to the Licensed Products
and copyrights and any registrations for the foregoing; and (iv) pay all
non-cancellable commitments of the Licensor under this Agreement, and all unpaid
Invoices to the extent the total of such non-cancellable commitments and unpaid
Invoices exceed the amount of the then current security deposit. Under this
Section (10)(a)(iv)(3), the security deposit is non-refundable. To the extent
that any agreement or other asset described in this Section 10 is not assignable
by Licensee, then such agreement or other asset will not be assigned, and upon
the request of Licensor, Licensee will use commercially reasonable efforts to
allow Licensor to obtain and to enjoy the benefits of such agreement or other
asset, without additional payment therefor, in the form of a license or other
right to the extent Licensee has the right and ability to do so. In the event of
a termination of this Agreement by the Licensee or termination of this Agreement
due to material breach by the Licensee, Licensee shall deliver to Licensor all
data and information (including registration dossiers) obtained for or in
pursuing regulatory approvals, and all regulatory approvals (to Licensor or its
designee in the Territory as permitted under the applicable law) for Licensed
Products in the Territory received as of such termination date. In addition,
Licensee will provide such consultation or other assistance as Licensor may
reasonably request in furtherance of the transfer of rights and materials to it
pursuant to this Section 10.

 



 15 

 

 

11.Miscellaneous.

 

(a)               Further Assurances. Each Party shall, upon request by the
other, execute and deliver all such further documents or instruments as may be
required in order to give effect to the purpose and intent of this Agreement,
including without limitation documents to record this Agreement with the United
States Patent and Trademark Office if deemed necessary by the Parties.

 

(b)               Relationship of Parties. The relationship established by this
Agreement between Licensor and Licensee is that of a licensor and licensee.
Neither of the Parties hereto or any of their respective agents, employees, or
representatives shall: (i) be considered an agent, employee, representative, or
partner of the other Party hereto for any purpose, (ii) have any authority to
make any agreement or commitment for, or to incur any liability or obligation
in, any other Party’s name or for or on its behalf, nor (iii) represent to any
third party that they have any right to bind the other Party hereto.

 

(c)               Assignment and Delegation. Neither this Agreement, nor any
rights or obligations hereunder, shall be transferable, delegable or otherwise
assignable (voluntarily, by operation of law or otherwise) by either Party
without the prior written consent of the other Party, except to an affiliate or
to a successor to all or substantially all of the business of the assignor in
connection with the sale, merger or transfer of all or substantially all of its
business to which this Agreement relates; provided, that such assignee shall
agree to be bound by the assignor’s obligations hereunder pursuant to a written
agreement reasonably acceptable to the non-assigning Party. Any transfer or
assignment of this Agreement in violation of this Section 11(c) shall be null
and void. No assignment shall release either Party from responsibility for the
performance of any accrued obligation of such Party hereunder.

 



 16 

 

 

(d)               Sub-License. Licensee shall have the right to grant
sublicenses of its rights hereunder to its customers in each case without prior
notice of selected sublicensee to Licensor or without the need for consent or
approval by Licensor. All other sublicenses shall require the prior written
consent of Licensor. Licensor shall not unreasonably withhold consent for
Licensee to sublicense to a Qualified Party provided terms of this subsection
are met. A Qualified Party is defined herein as a Party experienced in the Field
with commercialization of related pharmaceutical products, and with demonstrated
resources including financial resources to fulfill all obligations under the
sublicense. In no event will Licensee grant a sublicense to any sublicensee that
has been debarred or disqualified by a regulatory authority. The right of
Licensee to grant sublicenses is subject to the following: (i) the execution of
a sublicense shall not in any way diminish, reduce or eliminate any of
Licensee’s obligations to Licensor, and Licensee shall remain primarily liable
for such obligations; (ii) Licensee shall provide an English translation copy of
the sublicense agreement to Licensor; and (iii) Licensee shall only grant a
sublicense under a written agreement that is consistent with the terms of this
Agreement. Without limiting the generality of the foregoing, each sublicense
agreement must include, to the extent permitted by applicable law an assignment
back to Licensee of all know-how and patent rights developed, invented, or filed
(as applicable) by or on behalf of the sublicensee. Licensor will have the right
to audit (either by itself or through Licensee or Licensor’s designee) the books
and records of each such sublicensee to the same extent as it has the right to
audit Licensor’s books and records in accordance with this Agreement, and each
sublicense shall state as such.

 

(e)               Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is invalid or unenforceable
in any jurisdiction, (i) a substitute and equitable provision shall be
substituted therefor in order to carry out, so far as may be valid and
enforceable in such jurisdiction, the intent and purpose of the invalid and
unenforceable provision and (ii) the remainder of this Agreement and the
application of such provisions to other persons, circumstances and jurisdictions
shall not be affected by such invalidity or unenforceability.

 

(f)                Choice of Law and Venue. This Agreement and the rights and
obligations of the Parties hereto shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York without
reference to the choice of law principles thereof. The Parties hereto
irrevocably consent to the exclusive jurisdiction of the federal and state
courts located in the State of New York for any claim for injunctive relief,
indemnification and/or contribution. All other claims in connection with any
action or proceeding arising out of or relating to this Agreement shall be
decided by binding arbitration as set forth in Section 11(l).

 

(g)               Notice. Any notices and communications hereunder shall be in
writing in the English language, shall be deemed made on receipt, and shall be
sent either (i) in person, (ii) by facsimile transmission (with confirmation by
telephone conversation with the recipient), (iii) by registered or certified
United States Mail, postage prepaid and return receipt requested, or (iv) by
national overnight courier service, and addressed to the Party to receive such
notice or communication at the address given below, or such other address as may
hereafter be designated by notice in writing:

 

 17 

 



Notices to Licensee:

 

NanoViricides, Inc.

1 Controls Drive

Shelton, CT 06484

Attention: General Counsel

 

with a copy to:

 

McCarter & English, LLP

Two Tower Center Boulevard

East Brunswick, New Jersey 08816
Attention: Peter Campitiello, Esq.

Email: pcampitiello@mccarter.com

 

Notices to Licensor:

 

TheraCour Pharma, Inc.

135 Wood Street, Suite 205

West Haven, CT 06516

Attention: Anil R. Diwan, PhD

Email: anil.diwan@allexcel.com

 

with a copy to:

 

Duane Morris LLP

30 South 17th Street

Philadelphia, PA 19103

Attention: Sandra G. Stoneman

Email: sgstoneman@duanemorris.com

 

(h)               Any Party may change its address by giving notice to the other
Party in the manner herein provided.

 

(i)                 Entire Agreement. This Agreement constitutes the entire
Agreement between the Parties and supersedes all prior written or oral
agreements or understandings concerning the subject matter hereof. This
Agreement may not be amended without the written consent of each of the Parties
hereto.

 



 18 

 

 

(j)                 Modification and Waiver. No modification or waiver of any of
the terms of this Agreement shall be deemed valid unless it is in writing and
signed by the Party against whom such modifications or waivers are sought to be
enforced. The failure by either Party to insist upon the strict performance of
any Term or the waiver of any breach under this Agreement shall not prevent the
subsequent strict enforcement of such term nor be deemed a waiver of any
subsequent breach.

 

(k)               Counterparts. This Agreement may be executed in counterparts,
which taken together shall constitute one single agreement of the Parties.

 

(l)                 Costs and Expenses. Each Party shall bear its own costs and
expenses incurred in connection with the performance of its obligations
hereunder; provided, that Licensee shall reimburse Licensor for all of its legal
costs incurred in the negotiation, execution and delivery of this Agreement upon
request.

 

(m)             Dispute Resolution.

 

(i)     Attempt to Settle. The Parties agree to take all reasonable efforts to
resolve any and all disputes between them concerning material matters in
connection with this Agreement (each, a “Dispute”) in an amicable manner.

 

(ii)  Binding Arbitration. Except in the event of alleged breach, default or
lack of diligence by a bankrupt or insolvent Party, the Parties agree that any
Dispute that cannot be amicably resolved by the Parties shall be resolved by
binding arbitration as set forth in this Section 11(l), conducted in accordance
with the Commercial Arbitration Rules of the American Arbitration Association by
three arbitrators.

 

(iii)   Written Notice. If a Party intends to begin an arbitration to resolve a
Dispute, such Party shall provide written notice to the other Party informing
the other Party of such intention and the issues to be resolved. Within twenty
(20) business days after its receipt of such notice, the other Party may, by
written notice to the Party initiating arbitration, add additional issues to be
resolved.

 

(iv) Selection of Arbitrators. Within forty-five (45) days following the receipt
of the notice of arbitration, the Parties shall agree on the arbitrators, or if
the Parties are unable to agree the arbitrators shall be selected as provided in
the AAA Commercial Arbitration Rules. The arbitrators shall not be employees,
directors or stockholders of either Party or of an Affiliate and shall be
selected in accordance with AAA rules. Where applicable, the arbitrators shall
be independent experts in pharmaceutical product development (including clinical
development and regulatory affairs) in the U.S.

 

(v)   Location. The arbitration shall take place in New York, NY.

 

(vi) Costs. The costs of the arbitration, including administrative and
arbitrator fees, shall be shared equally by the Parties. Each Party shall bear
its own costs and attorney and witness fees.

 



 19 

 

 

(vii)     Written Decision. The arbitrators shall render a written decision with
their resolution of the dispute. The decision of the arbitrators shall be final
and not subject to appeal and binding on the Parties hereto.

 

(viii)    Final Decision Within Six Months. Any arbitration subject to this
Section 11(l) shall be completed within six (6) months from the filing of notice
of a request for such arbitration.

 

(ix) Limitations. Either Party may apply to the arbitrators for interim
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other type of damages not measured by a Party’s compensatory damages.

 

(n)               Construction. This Agreement has been negotiated and prepared
by the Parties, each of which has been represented by its own respective
counsel. Neither Party shall be considered to be the drafter of any particular
provision of this Agreement, and should any provision of this Agreement require
interpretation, the rule of construction that a provision can be construed more
strictly against one party shall not be applied.

 

(o)               No Third-Party Beneficiaries. No person or entity other than
Licensee and Licensor and Licensee’s affiliates and permitted Sublicensees and
assignees hereunder shall be deemed an intended beneficiary hereunder or have
any right to enforce any obligation of this Agreement.

 

[Signature blocks appear on next page]

 

 20 

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
Effective Date.

  







  THERACOUR PHARMA, INC.       By:     Name:     Title:            
NANOVIRICIDES, INC.       By:     Name: Stanley Glick   Title: Special Director

 

 





 

 21 

 

 

SCHEDULE A

 

PATENTS

 

 

Patent or Application   Date of Issue/
Application   US Expiry
Date     Owners                 PCT/US06/01820
(SOLUBILIZATION AND TARGETED DELIVERY OF DRUGS WITH SELF-ASSEMBLING AMPHIPHILIC
POLYMERS).   Applied: Jan 19, 2006 PCT U.S. Issuance: May 8, 2012.   October
2028 (estimated)     TheraCour Pharma, Inc. [Exclusive License].                
PCT/US2007/001607
SELF-ASSEMBLING AMPHIPHILIC POLYMERS AS ANTIVIRAL AGENTS   Applied: Jan 22, 2007
  Ca. 2029 (estimated)     TheraCour Pharma, Inc. [Exclusive License].

 

 

 



 

 

